DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the 16/635,778 application filed January 31, 2020, which is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 7, 11-17, 20-27, and 34-35 are pending and have been fully considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the hydrocarbon containing gas stream is produced from a shale formation.”  Note that claim 1 from which 4 depends recites “a hydrocarbon containing gas stream comprising one or more light alkanes chosen from the group consisting of C2, C3, C4, C5, and combinations thereof.”  It is not clear what the applicant is intending in the recitation of claim 4.  Claim 4 could be interpreted as a process for catalytically transforming a natural gas liquid further comprising producing a hydrocarbon-containing gas from a shale formation.  In such a case, the applicant has not provided any steps in the production of the hydrocarbon-containing gas.  Applicant is reminded that “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph” [see MPEP 2173.05(q)].  Alternatively, claim 4 may be interpreted as reciting additional, non-hydrocarbon- or C1- or C6+-hydrocarbon-containing gases in addition to the hydrocarbon-containing gas of instant claim 1, which additional gases may be inherently present in shale 2, C3, C4, and C5 does not affect the molecular structure of said alkanes, the source is immaterial in terms of patentability.  In other words, production from a shale formation does not further limit the hydrocarbon-containing gas.  Finally, note that the instant specification discloses “raw shale gas stream 109 coming out of the wellhead usually contains varying concentrations of CO2, N2, H2S, and H2O, which may need to be removed before it can enter the natural gas pipeline or undergo further processing” [paragraph 0089].  Therefore, it is certainly not clear from the instant specification that claim 4 requires the presence of any of CO2, N2, H2S, and H2O in the hydrocarbon-containing gas, thereby further limiting the same.
Claim 13 recites “a non-metallic oxide catalyst stabilized by phosphate, the oxide catalyst chosen from the group consisting of Cr, Co, Zn, Ga, Ni and combinations thereof.”  The non-metallic oxide catalyst consists of metals Cr, Co, Zn, Ga, Ni and combinations thereof, which is an obvious contradiction.  Therefore, the metes and bounds of the claimed invention cannot be determined.
Claim 16 recites “at least one bimetallic catalyst comprises a Group VIII noble metal selected from the group consisting of nickel, iron, cobalt, and combinations thereof.”  None of the recited nickel, iron, cobalt are noble metals.  The claim further recites “a metal selected from the group consisting of molybdenum, indium, phosphorous, zinc and combinations thereof.”  Phosphorus is not a metal.  Therefore, a couple contradictions are recited, and, consequently, the metes and bounds of the claimed invention cannot be determined.`

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luebke et al (US 2015/0157998 A1).
With respect to claims 1, 11, and 14-15, Luebke et al discloses “[a] process and apparatus are presented for the conversion of light paraffins to heavier liquid fuels or distillate” [abstract], which process comprises “an apparatus 100 for the conversion of light paraffins to a distillate. The apparatus, as shown in FIG. 1, includes a first fractionation zone 10, having an inlet 12 for the passage of a feed light paraffin stream. The first fractionation zone includes an overhead outlet 14 for the passage of a stream comprising isobutane, and a bottoms outlet 16 for the passage of a stream comprising normal butane. The first fractionation zone 10 may further comprise a bottoms stream 13 to purge a C5+ hydrocarbon stream from the apparatus. The apparatus 100 includes a dehydrogenation zone 20 having an inlet 22 in direct communication with the first fractionation zone overhead outlet 14, and an outlet 24 for the passage of a stream enriched in olefins versus that of the feed point 22. The stream at the outlet 24 may comprise a light olefin stream. The dehydrogenation zone 20 is thus in downstream communication with the first fractionation zone 10. The apparatus 100 includes a first reactor system 30 having an inlet 32 in direct communication with the dehydrogenation zone outlet 24, and an outlet 34 for the passage of a hydrocarbon stream comprising C5+ hydrocarbons. The first reactor zone 30 is thus in downstream communication with the dehydrogenation zone 20 and the first fractionation zone 10. The first reactor zone 30 may comprise an oligomerization reaction zone. The oligomerization reaction zone may contain an oligomerization catalyst….Operating pressures include between about 2.1 MPa (300 psia) and about 10.5 MPa (1520 psia), suitably at a pressure between about 2.1 MPa (300 psia) and about 6.9 MPa (1000 psia) and preferably at a pressure between about 2.8 MPa (400 psia) and about 4.1 MPa (600 psia). Lower pressures o and about 300o C. If diesel oligomerate is desired, the maximum bed temperature should between about 150o and about 250o C. and preferably between about 160o and about 245o C. The space velocity should be between about 0.5 and about 5 hr-1” [paragraph 0064].  Luebke et al further discloses “‘light paraffin’ indicates streams comprising one or more C3-C5 paraffins. Propane, isobutane, n-butane, isopentane and n-pentane are examples of light paraffins. Preferably, the one or more C3-C5 paraffins substantially comprise the stream.  As used herein, the term ‘light olefin’ indicates hydrocarbon streams comprising one or more C3-C5 olefins derived from dehydrogenation of light paraffins” [paragraphs 0022 & 0023].  Additionally, it is noted that the above referenced fractionation zone 10 is not a necessary component of the apparatus for Luebke et al clearly discloses “[w]e have found that by dehydrogenating light paraffins and feeding the dehydrogenated product stream to an oligomerization zone that distillate range oligomers can be obtained” [paragraph 0009] and “[a] second embodiment of the invention is an apparatus for the production of distillate, comprising a dehydrogenation zone having an inlet for receiving a light paraffin feed, and an outlet for delivering a light olefins effluent; an oligomerization zone having an inlet in fluid communication with the dehydrogenation zone outlet, and an outlet for delivering a hydrocarbon stream comprising C5+ hydrocarbons” [paragraph 0011].  The “light paraffins feedstock stream” [paragraph 0069] corresponds to the providing step of instant claim 1.  The dehydrogenation of light paraffins corresponds to the catalytically dehydrogenating of the same; the oligomerization reaction corresponds to the catalytically oligomerizing step.  The recovery of oligomerate such as diesel oligomerate corresponds to the recovering step.
Luebke et al does not appear to explicitly disclose that the dehydrogenation reaction uses at least one bimetallic catalyst.  However, the reference discloses “[p]referred methods of dehydrogenating light hydrocarbons, suitable for the continuous dehydrogenation of isobutane using a continuous catalyst regeneration system are described in U.S. Pat. Nos. 5,227,566; 4,695,662; 3,978,150; 3,856,662; 3,854,887; 3,839,197; 3,825,116; and 3,706,536; the contents of which are hereby incorporated by reference” platinum group component, preferably platinum, a tin component and an alkali metal component with a porous inorganic carrier material. Other catalytic compositions may be used within this zone if desired. The preferred catalyst contains an alkali metal component chosen from cesium, rubidium, potassium, sodium and lithium. The preferred alkali metal is normally chosen from lithium and potassium, with potassium being preferred for isobutane. Preferred dehydrogenation catalysts comprise an alkali metal and a halogen such as potassium and chlorine in addition to the tin and platinum group components” [column 10, lines 1-13].  Heinze et al discloses “reactions are effected through the use of a Group VIII noble metal combined with a halogen component and a suitable porous carrier material; with respect to the latter, alumina is generally preferred. Recent investigations have indicated that more advantageous results are enjoyed through the conjoint use of a catalytic metallic modifier; these are generally selected from the group of rhenium, germanium, tin, titanium, vanadium, and various mixtures thereof” [column 4, lines 39-44.] Therefore, since Vora and Heinze et al are incorporated by reference into the teaching Luebke et al, the latter clearly teaches the recited bimetallic catalyst.
With respect to claim 7, Luebke et al discloses “[t]he oligomerization feed stream (i.e. the combination of the first process stream and any recycle streams) may comprise C3 hydrocarbons such as propylene, i.e. C3 olefins, and propane” [paragraph 0039] and “[t]he oligomerization feed stream comprises the recycle and first process stream from the dehydrogenation zone to maintain a light olefin concentration in the oligomerization feed to between, for example, 10 wt % and 40 wt % of the feed” [paragraph 0041].

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 12, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Luebke et al (US 2015/0157998 A1).
With respect to claim 4, Luebke et al discloses “[t]he light paraffins may comprise the paraffins from a liquefied petroleum gas (LPG), such as propane and butanes. The paraffins in LPG or shale gasses are often linear paraffins such as propane and n-butane” [paragraph 0043].  Therefore, light paraffins from shale formations are clearly disclosed and clearly obvious to one of ordinary skill in the art.
With respect to claim 12, see preceding discussion of Luebke et al with respect to the incorporation of Vora and Heinze et al.
With respect to claim 34, Luebke et al discloses “[t]he apparatus 100 may further include a first hydrogenation zone 60 having an inlet 62 in direct communication with the third fractionation zone bottoms outlet 56 and an outlet 64 for the passage of a distillate product stream 65 that is now substantially saturated. Hydrogen enters the first hydrogenation zone in stream 61 and a stream depleted in hydrogen which may also comprise light hydrocarbons leaves the first hydrogenation zone 60 in stream 63. Prior to acceptance of the distillate product into the overall refinery distillate pool 65, the stream may be stripped to remove unreacted hydrogen or light hydrocarbons” [paragraph 0067].  Therefore, Luebke et al discloses removing hydrogen from the process after dehydrogenation (“stream may be stripped to remove unreacted hydrogen”) and using hydrogen to increase saturation and reduce olefin content.  Alternatively, one of ordinary skill in the art would have found it obvious to use the same hydrogen.

Claim Rejections - 35 USC § 103
Claims 17, 20-21, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al (US 2015/0157998 A1) in view of DiGuisseppi et al (US 5,264,643).
Luebke et al does not appear to explicitly disclose that the oligomerization catalyst comprises “H-ZSM-5, B,Al-H-ZSM-5, nickel, iron, cobalt, or combinations thereof.”  Instead, Luebke et al discloses that the oligomerization catalyst may comprise a MTT zeolite (i.e., ZSM-23) [see, e.g., paragraph 0060].
gasoline, distillate, and/or lube range” [abstract] discloses a catalyst comprising MCM-49, which “has exceptionally high activity for olefin, e.g., propylene, conversion to higher value products. It is from about 75o-200o. C. more active than other crystalline zeolites such as ZSM-5, ZSM-23, ZSM-35, and MCM-22 in achieving 90+ % olefin, e.g., propylene, conversion” [column 2, line 67 to column 3, line 4].  The catalyst of DiGiuseppi et al may “used in intimate combination with a hydrogenating component such as tungsten, vanadium, molybdenum, rhenium, nickel, cobalt, chromium, manganese, or a noble metal such as platinum or palladium” [column 8, lines 4-10].
At the time of the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to modify the process of Luebke et al with the catalyst of DiGiuseppe et al because said catalyst is more active and achieves greater conversion of olefins at lower temperatures than the MTT zeolite catalyst of former reference [see Table XVI].  Therefore, the invention as a whole would have been prima facie obvious.
With respect to claim 20, DiGiusseppi et al discloses “[t]he MCM-49 olefin oligomerization catalyst herein can also be used in intimate combination with a hydrogenating component such as tungsten, vanadium, molybdenum, rhenium, nickel, cobalt, chromium, manganese, or a noble …Such component can be introduced in the catalyst composition by way of co-crystallization, exchanged into the composition to the extent a Group IIIB element, e.g., aluminum, is in the structure” [column 8, lines 4-15].
With respect to claim 21, DiGiuseppi et al discloses “[t]he electrovalence of the tetrahedra containing the Group IIIB element, e.g., aluminum, is balanced by the inclusion in the crystal of a cation, e.g., an alkali metal or an alkaline earth metal cation. This can be expressed wherein the ratio of the Group IIIB element, e.g., aluminum, to the number of various cations, such as Ca/2, Sr/2, Na, K or Li, is equal to unity.  One type of cation may be exchanged either entirely or partially with another type of cation utilizing ion exchange techniques in a conventional manner. By means of such cation exchange, it has been possible to vary the properties of a given silicate by suitable selection of the cation” [column 1, lines 38-46].   
With respect to claim 35, see preceding discussion with respect to claim 4.

Allowable Subject Matter
Claims 22-27 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not appear to anticipate or render obvious the three requirements of the oligomerization catalyst in instant claim 22.  One of the nearest prior art references appears to be Rodewald (US 4,751,341), which discloses a “novel catalyst…[that] is prepared simply by treating a ZSM-5 type zeolite at least partially in the acid form, preferably ZSM-5, with boron trifluoride. The treated zeolite preferably is purged to remove any excess BF3 that may be present” [column 2, lines 59-63].  The boron present in/on the ZSM-5 of Rodewald does not appear to have been substituted for tetravalent silicon atoms.  Boralite C, an MFI-type structure, is also well-known in the art for oligomerization [see, e.g., paragraphs 0071 & 0075 in Nesterenko et al (US 2012/0271085)], but Boralite does not appear to have the required Al, Ga, Fe, and combinations thereof present as heteroatoms in the structure [see Taramasso et al (US 4,656,016)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Buchanan et al (US 2011/0282120 A1), which discloses that MCM-49 is a molecular sieve [paragraph 0058].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772       
January 27, 2022